Title: To Thomas Jefferson from Edward Livingston, 5 May 1808
From: Livingston, Edward
To: Jefferson, Thomas


                  
                     Geo Town Crawfords HotelThursday Evening 5 May 1808
                     
                  
                  Mr. Livingston having been informed on his arrival this Evening that the President intended very short to quit the Seat of Government, begs leave most respectfully to solicit that he may be informed whether it will be convenient for the President to grant him a short audience previous to his Departure; it is on a Subject extremely interesting to Mr. L. and which formed the sole motive for his Voyage from New Orleans.
                  A fear that the President might Depart at an earlier hour then it would have been proper to pay his respects in person has induced Mr. Livingston to take this liberty which he hopes the occasion may excuse.
               